Citation Nr: 0012350	
Decision Date: 05/10/00    Archive Date: 05/18/00

DOCKET NO.  98-11 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Survivors' and Dependents' Educational 
Assistance benefits under Chapter 35, Title 38, United States 
Code.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran had active service from March 1943 to December 
1945 and, during service, was held as a prisoner of war by 
the German government from July 1944 to May 1945.  He died on 
November [redacted], 1990, and the appellant is his widow.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 1997 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Seattle, Washington.

In her July 1998 Substantive Appeal, the appellant requested 
a VA hearing before a hearing officer.  She was scheduled for 
such a hearing in October 1998 but failed to appear for that 
hearing.


FINDINGS OF FACT

1.  The veteran died on November [redacted], 1990, and his death 
certificate lists widespread malignant lymphoma (diffuse 
mixed large and small cell lymphoma) as the cause of his 
death.

2.  At the time of the veteran's death, his service-connected 
disabilities included bilateral deafness, evaluated as 80 
percent disabling; low back syndrome with arthritic changes, 
evaluated as 20 percent disabling; continuous tinnitus, 
atypical anxiety disorder, frostbite of the feet, and 
prepyloric ulcers with dysentery and hepatitis, all evaluated 
as 10 percent disabling; and residuals of beriberi with a 
history of ankle swelling, evaluated as noncompensably 
disabling, for a combined evaluation of 90 percent.

3.  There is no competent medical evidence of a nexus or 
relationship between the cause of the veteran's death and 
either service or a service-connected disability.

4.  The veteran did not die of a service-connected disability 
and was not evaluated as permanently and totally disabled for 
a period of 10 years prior to his death.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for the 
cause of the veteran's death is not well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).

2.  The requirements for Survivors' and Dependents' 
Educational Assistance benefits under Chapter 35, Title 38, 
United States Code have not been met. 38 U.S.C.A. 
§ 3501(a)(1) (West 1991); 38 C.F.R. § 21.3021(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for the Cause of the Veteran's Death

As a preliminary matter, the Board observes that entitlement 
to service connection for the cause of the veteran's death 
had previously been denied in rating decisions issued in 
December 1990 and January 1991, and the appellant did not 
initiate an appeal of either decision.  Under Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996), the Board must consider 
the question of whether new and material evidence has been 
submitted in regard to a claim for service connection that 
had previously been denied in a final decision even if the RO 
denied the same claim on a de novo basis, as here.  Here, as 
set forth below, opinions from a VA doctor, dated in August 
1996 and January 1997, directly address the question of 
whether service-connected disabilities caused or contributed 
to the veteran's death.  The Board finds that this evidence 
bears directly and substantially on the claim in question and 
is of sufficient significance that it must be considered in 
order to fairly decide the merits of the claim, should the 
merits of the claim be reached.  As such, the Board does not 
dispute the RO's consideration of this claim on a de novo 
basis and finds that new and material evidence that is 
sufficient to reopen the previously denied claim has been 
submitted.  See generally Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998); 38 C.F.R. § 3.156(a) (1999).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
active military service.  See 38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  Additionally, certain chronic 
diseases, including malignant tumors, may be presumed to have 
been incurred during service if manifested to a compensable 
degree within one year of separation from active military 
service.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 
C.F.R. §§ 3.307, 3.309 (1999).  Certain diseases shall be 
service-connected at any time after discharge or release from 
active military, naval, or air service if the veteran is a 
former prisoner of war and was interned or detained for not 
less than thirty days, even if there is no record of such 
disease from service.  However, malignant lymphoma is not one 
of the disease subject to presumptive service connection in a 
former prisoner of war.  See 38 C.F.R. § 3.309(c) (1999).  
Service connection may also be granted for a disability which 
is proximately due to, or the result of, a service-connected 
disease or injury.  See 38 C.F.R. § 3.310(a) (1999).

Additionally, service connection may be granted for the cause 
of a veteran's death if a disorder incurred in or aggravated 
by service either caused or contributed substantially or 
materially to the cause of death.  For a service-connected 
disability to be the cause of death, it must singly or with 
some other condition be the immediate or underlying cause, or 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause, it is not sufficient to 
show that it casually shared in producing death; rather, it 
must be shown that there was a causal connection.  See 38 
U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (1999). 

However, the initial inquiry before the Board is whether the 
appellant has submitted a well-grounded claim, as is required 
under 38 U.S.C.A. § 5107(a) (West 1991).  A well-grounded 
claim is one that is plausible, capable of substantiation, or 
meritorious on its own.  See Murphy v. Derwinski, 1 Vet. App 
78, 81 (1990).  While such a claim need not be conclusive, it 
must be supported by evidence; a mere allegation is not 
sufficient.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  In cases such as this, where the determinative issue 
is one involving medical causation, competent medical 
evidence in support of the claim is required for the claim to 
be well grounded.  See Caluza v. Brown, 7 Vet. App. 498, 504 
(1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In 
the absence of evidence of a well-grounded claim, the claim 
must be denied.  See Epps v. Gober, 126 F.3d 1464, 1468-69 
(1997).

In the present case, the appellant has contended the cause of 
the veteran's death was causally related to his period of 
active service, particularly as he was held as a prisoner of 
war by Germany.  The veteran's Certificate of Death indicates 
that he died on November [redacted], 1990 at his residence.  The 
immediate cause of death was listed as widespread malignant 
lymphoma (diffuse mixed large and small cell lymphoma), with 
no underlying causes listed.  A 1.5 year interval between the 
onset of this disease and death was noted.  The Certificate 
of Death reflects that an autopsy was performed on the 
veteran, and the report of this autopsy is described below.  

At the time of the veteran's death, his service-connected 
disabilities included bilateral deafness, evaluated as 80 
percent disabling; low back syndrome with arthritic changes, 
evaluated as 20 percent disabling; continuous tinnitus, 
atypical anxiety disorder, frostbite of the feet, and 
prepyloric ulcers with dysentery and hepatitis, all evaluated 
as 10 percent disabling; and residuals of beriberi with a 
history of ankle swelling, evaluated as noncompensably 
disabling.
The combined evaluation was 90 percent.  

The Board has reviewed the veteran's service medical records 
and finds no evidence of any malignant tumors during service.  
The first post-service evidence suggesting any type of 
malignancy is in April 1989 when the veteran was hospitalized 
at a VA facility following a clinic visit showing generalized 
non-tender lymphadenopathy, of which he was noted to have 
been previously unaware.  A computerized tomography scan 
revealed massive lower thoracic, abdominal, and pelvic 
adenopathy, with at least three pulmonary nodules and 
splenomegaly.  Also, the results of a lymph node biopsy were 
consistent with non-Hodgkin's lymphoma, diffuse lymphocytic 
type, of an intermediate grade.  Subsequent VA records show 
that the veteran underwent chemotherapy, but his condition 
gradually worsened.  The November 1990 autopsy report 
indicates multiple disabilities, including an ulcer and gout.  
The examining pathologist also noted that the veteran's 
lymphoma was the most likely cause of his large right pleural 
effusion and that the resulting decreased ventilatory 
capacity may have been a significant element in his demise, 
but the primary disease process itself, the lymphoma, was 
"certainly the direct cause of death."  Also, the examining 
pathologist did not specify any disease processes which might 
have caused or aggravated the veteran's lymphoma.

In an August 1996 opinion, a VA physician noted that the 
major cause of death was progressive B-cell lymphocytic 
lymphoma, which did not respond to chemotherapy, and that it 
did not seem likely that ischemic heart disease contributed 
to the veteran's death.  However, this physician pointed out 
that it appeared that there were missing relevant records 
from the time of the veteran's death.  In January 1997, 
following the receipt of further records (dated through 
September 1990), this same doctor rendered the opinion that 
there was no evidence that a service-connected condition, 
including beriberi or ischemic heart disease, contributed to 
the veteran's death from aggressive lymphoma.  

Overall, there is no competent medical evidence of a nexus 
between the cause of the veteran's death, as noted on his 
Certificate of Death, and either service, including the 
veteran's experience as a POW, or his service-connected 
disabilities.  Even assuming that service connection was 
warranted for ischemic heart disease, there is no competent 
medical evidence of a causal relationship between this 
disability and the veteran's malignant lymphoma.  There is 
also no evidence suggesting the incurrence of malignant 
lymphoma within one year following service.  Moreover, the 
Board would point out that malignant lymphoma is not among 
the diseases listed in 38 C.F.R. § 3.309(c) (1999), for which 
presumptive service connection is warranted on the basis of 
internment as a prisoner of war.

Indeed, the only evidence of record suggesting a link between 
the cause of the veteran's death and either service or a 
service-connected disability is the appellant's lay opinion.  
However, as the appellant has not been shown to possess the 
medical expertise necessary to offer a medical opinion, her 
lay contentions cannot constitute competent medical evidence 
to support her claim.  See Grottveit v. Brown, 5 Vet. App. at 
93; Espiritu v. Brown, 2 Vet. App. 492, 494-95 (1991).  See 
also LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (evidence 
which is simply information recorded by a medical examiner 
and unenhanced by any additional medical commentary from that 
examiner does not constitute competent medical evidence); 
Robinette v. Brown, 8 Vet. App. 69, 77 (1995) (a lay account 
of a physician's statement, "filtered as it [is] through a 
layman's sensibilities, is simply too attenuated and 
inherently unreliable to constitute 'medical' evidence").

Given the evidence described above, the Board finds that the 
appellant's claim for service connection for the cause of the 
veteran's death is not well grounded and, therefore, must be 
denied.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  As the appellant's claim is not well grounded, the 
VA has no further duty to assist her in developing the record 
to support this claim.  See Epps v. Gober, 126 F.3d at 1467-
68 ("there is nothing in the text of § 5107 to suggest that 
[VA] has a duty to assist a claimant until the claimant meets 
his or her burden of establishing a 'well grounded' claim").

In this case, the Board observes that, in the appealed May 
1996 rating decision, the RO denied the appellant's claim on 
its merits, while the Board has denied this claim as not well 
grounded.  However, the United States Court of Appeals for 
Veterans Claims (Court) has held that when an RO does not 
specifically address the question of whether a claim is well 
grounded, "there is no prejudice to the appellant solely 
from the omission of the well-grounded-claim analysis."  
Meyer v. Brown, 9 Vet. App. 425, 432 (1996). 

Furthermore, the Board is not aware of the existence of 
additional relevant evidence that could serve to make the 
appellant's claim well grounded.  As such, there is no 
further duty on the part of the VA under 38 U.S.C.A. 
§ 5103(a) (West 1991) to notify the appellant of the evidence 
required to complete her application.  See McKnight v. Gober, 
131 F.3d 1483, 1484-85 (Fed. Cir. 1997).


II.  Entitlement to Chapter 35 Benefits

In view of the denial of service connection for the cause of 
the veteran's death, the claim for entitlement to Survivors' 
and Dependents' Educational Assistance benefits under Chapter 
35, Title 38, United States Code, is also denied.  In order 
to be eligible for this educational assistance the veteran 
must have died of a service connected disability or been 
evaluated as permanently and totally disabled for a period of 
10 years prior to his death.  38 U.S.C.A. § 3501(a)(1) (West 
1991); 38 C.F.R. § 21.3021(a) (1999).  In the present case, 
service connection was not in effect for any of the veteran's 
disabilities prior to July 1983, and he died in 1990.  As 
such, the appellant does not met the basic requirements for 
educational assistance.


ORDER

A well-grounded claim not having been submitted, entitlement 
to service connection for the cause of the veteran's death is 
denied.

Survivors' and Dependents' Educational Assistance benefits 
under Chapter 35, Title 38, United States Code, is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

 

